Title: To Thomas Jefferson from James Traquair, 12 May 1801
From: Traquair, James
To: Jefferson, Thomas


               
                  Dear Sir
                  Philada. May 12th. 1801.
               
               Yours of the 8th. instant I have just received:—if you should want a stone cutter in July you could not have applied in a better time,—I do not believe there ever was a better sett of Stone Cutters employed by one Man on this side the Atlantic than I have at present;—and by that time the Bank of Pennsa. will be near finished, so that it will be no inconveniency to me to spare you one of the best of them; and by that means R. Richardson may learn as much as I wished him when with me.—I expect you have recieved my last inclosing Mr. Stewarts Agreement.—
               I am Sir with due respect Yours &c.
               
                  
                     James Traquair
                  
               
            